 
 
EXHIBIT 10.1
 
 
AGREEMENT OF PURCHASE AND SALE OF ASSETS
 
AMONG
 
ORGANIC TO GO, INC.,
 
ORGANIC TO GO FOOD CORPORATION,
 
HIGH NOON HOLDINGS, LLC,
 
and
 
BALDUCCI’S, LLC




May 29, 2008
 
 

--------------------------------------------------------------------------------


 
AGREEMENT OF PURCHASE AND SALE OF ASSETS


THIS AGREEMENT OF PURCHASE AND SALE OF ASSETS is made as of May 29, 2008, by and
among HIGH NOON HOLDINGS, LLC, a Delaware limited liability company (“Company”),
BALDUCCI’S, LLC, a Delaware limited liability company (“Member”), ORGANIC TO GO,
INC., a Delaware corporation (“Buyer”) and ORGANIC TO GO FOOD CORPORATION, a
Delaware corporation (“Parent”). Company and Member are together referred to in
this agreement as “Selling Parties.” This agreement is made under the following
circumstances:
 
A. Buyer is a wholly owned subsidiary of Parent.
 
B. Buyer desires to purchase from Company and Company desires to sell to Buyer,
on the terms and subject to the conditions set forth in this agreement, certain
business and properties of Company.
 
C. Selling Parties desire that this transaction be consummated on the terms and
subject to the conditions of this agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this agreement, the parties agree
as follows:
 
ARTICLE 1
PURCHASE AND SALE OF ASSETS
 
1.1  SALE AND TRANSFER OF ASSETS
 
Subject to the terms and conditions set forth in this agreement, Company shall
sell, convey, transfer, assign, and deliver to Buyer, and Buyer shall purchase
from Company, all of the assets, properties, and business of Company of every
kind, character, and description, whether tangible, intangible, personal, or
mixed, and wherever located, including without limitation the assets described
under the heading “Acquired Assets” on Schedule 1 attached to this agreement
(the “Acquired Assets”), excluding the assets, property and rights described
under the heading “Excluded Assets” on Schedule 1 attached to this agreement
(the “Excluded Assets”).
 
1.2  CONSIDERATION FROM BUYER AT CLOSING
 
The total purchase price of the Acquired Assets shall be Three Million Seven
Hundred Fifty Thousand Dollars ($3,750,000) plus the sum of: (a) the aggregate
amount of the credits set forth on Section 1.2 of Schedule 1 (the “Purchase
Price Credits”), (b) the actual cost to Company of Company’s inventory on hand
as of the close of business on the Closing Date (as hereinafter defined) (the
“Inventory Cost”), and (c) $10,000 for supplies of Company (the “Supply Cost”).
As payment of such purchase price, Buyer shall deliver to Selling Parties:
 
1.2(a) Cash. At the Closing (as hereinafter defined) by wire transfer to an
account designated in writing by Company of immediately available funds in the
amount of Three Million Five Hundred Thousand Dollars ($3,500,000) plus the sum
of: (a) the Purchase
 


--------------------------------------------------------------------------------



Price Credits, (b) $23,408.00 (the “Closing Inventory Payment”), representing
the estimated Inventory Cost as of the Closing Date, and (c) the Supply Cost.
 
1.2(b) Parent Common Stock. A stock certificate issued to Member (the “Stock
Certificate”) representing a total number of shares of the Common Stock of
Parent, par value $0.001 per share (the “Parent Shares”), equal to shares having
an aggregate Market Value (as hereinafter defined) of Two Hundred Fifty Thousand
Dollars ($250,000) which shall be delivered to Company within five (5) business
days after the Closing Date. For purposes of this Agreement, the “Market Value”
of the Parent Shares shall equal the average of the closing prices of the Parent
Shares in the over the counter market (or on any national securities exchange if
shares of Parent’s Common Stock are listed on a national securities exchange)
during the five (5) consecutive trading days ending three (3) trading days
before the Closing.
 
1.3  ASSUMPTION OF LIABILITIES
 
Buyer assumes no contracts, leases, obligations, debts or liabilities under this
agreement, other than those listed on Schedule 1.3 attached to this agreement
(the “Assumed Contracts”). It is expressly understood and agreed that Buyer
shall not be liable for any of the contracts, leases, obligations, debts or
liabilities of Company of any kind and nature, other than those listed on
Schedule 1.3, if any.
 
1.4  INVENTORY ADJUSTMENT, PRORATIONS AND DEPOSITS
 
1.4(a) The Closing Inventory Payment is based on Company’s average inventory.
Immediately after the close of business on the Closing Date, the parties shall
determine the Inventory Cost in an agreed-upon manner. Within three (3) days
after the Inventory Cost is determined, (i) if the Inventory Cost exceeds the
Closing Inventory Payment, Buyer shall pay Company the difference between the
Inventory Cost and the Closing Inventory Payment, and (ii) if the Closing
Inventory Payment exceeds the Inventory Cost, then Selling Parties shall pay
Buyer the difference between the Closing Inventory Payment and the Inventory
Cost.
 
1.4(b) Rents, utility charges, prepaid items and other appropriate items with
respect to the Acquired Assets shall be prorated as of the Closing Date under
the principle that the income, expense and liabilities attributable to the
Acquired Assets through 11:59 p.m. of the Closing Date shall be for the account
of Company and thereafter such items shall be for the account of Buyer, and
taking into account the number of days before and after the Closing Date to
prorate any costs incurred during a period which includes days before and after
the Closing Date. Further detail regarding the parties’ administration of this
Section 1.4(b) is set forth on Schedule 1.4.
 
1.4(c) Within ten (10) days after the Closing, Buyer shall deliver to the
landlord for the location at 1200 19th Street, N.W., Suite 105, Washington, DC
(the “19th Street Landlord”) a letter of credit satisfactory to the 19th Street
Landlord, or cash (via cashier’s check or wire transfer), in the amount of the
letter of credit most recently provided by Selling Parties to the 19th Street
Landlord (the “High Noon LC”), and ask the 19th Street Landlord to return the
High Noon LC directly to Company.
 

- 2 -

--------------------------------------------------------------------------------



1.5  ALLOCATION OF PURCHASE PRICE
 
The purchase price of the Acquired Assets shall be allocated as follows:
 
1.
Inventory
Inventory Cost plus Supply Cost
2.
Furniture, Fixtures and Equipment
$186,000
3.
Goodwill, Trade Name and Intangible Assets
$3,564,000
4.
Cash and Deposits
Purchase Price Credits
 
Total Purchase Price
$3,750,000
plus Purchase Price Credits,
Inventory Cost and Supply Cost

 
Each of the parties shall report this transaction for federal and state tax
purposes in accordance with this allocation of the purchase price.
 
1.6  TAXES
 
Buyer shall pay all sales, use, and other transfer taxes arising out of the
transfer of the Acquired Assets, if any, and Company shall pay its portion,
prorated as of the Closing Date, of state and local real and personal property
taxes, and all other taxes of Company. Buyer shall not be responsible for any
business, sales, occupation, withholding, or similar tax, or any taxes of any
kind related to any period before the Closing Date.
 
ARTICLE 2
SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES
 
Selling Parties, jointly and severally, represent and warrant that except as set
forth in the Disclosure Schedule attached to this agreement as Schedule 2:
 
2.1  ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY
 
Company is a limited liability company duly organized, validly existing, and in
good standing under the laws of the State of Delaware, has all necessary powers
to own its properties and to operate its business as now owned and operated by
it, and is duly qualified to transact business and is in good standing in those
jurisdictions in which the nature of Company’s business or of its properties
makes such qualification necessary, which are the District of Columbia and
Virginia.
 
2.2  OWNERSHIP OF COMPANY
 
Member is the sole member of Company.
 

- 3 -

--------------------------------------------------------------------------------



2.3  SUBSIDIARIES
 
Company does not own, directly or indirectly, any interest or investment
(whether equity or debt) in any corporation, partnership, limited liability
company, business, trust, or other entity.
 
2.4  FINANCIAL STATEMENTS
 
Section 2.4 of Schedule 2 to this agreement includes the unaudited balance
sheets of Company as of January 27, 2008 and January 28, 2007 together with
related unaudited statements of income and retained earnings for the periods
then ended (collectively, the “Financial Statements”). The Financial Statements
fairly present in all material respects the financial position of Company as of
the respective dates of the balance sheets included in the Financial Statements,
and the results of its operations for the respective periods indicated, provided
that (i) the Financial Statements have not been prepared in accordance with
generally accepted accounting principles (“GAAP”) and (ii) the Financial
Statements include allocations of costs with Member that do not reflect the
actual costs to the Company.
 
2.5  ABSENCE OF SPECIFIED CHANGES
 
Except as described in Section 2.5 of Schedule 2, since January 27, 2008, there
has been no:
 
2.5(a) Capital expenditure by Company exceeding $25,000;
 
2.5(b) Material adverse change in the financial condition, liabilities, assets
or business of Company taken as a whole;
 
2.5(c) Destruction, damage to, or loss of any asset of Company (whether or not
covered by insurance) that materially and adversely affects the financial
condition or business of Company;
 
2.5(d) Labor trouble of any character materially and adversely affecting the
financial condition, business or assets of Company;
 
2.5(e) Material change in accounting methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates) by
Company;
 
2.5(f) Revaluation by Company of any of its assets;
 
2.5(g) Increase in the salary or other compensation payable or to become payable
by Company to any of its officers, directors, or employees, or the declaration,
payment, or commitment or obligation of any kind for the payment, by Company, of
a bonus or other additional salary or compensation to any such person, in each
case, other than in the ordinary course of business (provided that salary
increases have not exceeded five percent (5%) in the aggregate);
 
2.5(h) Sale or transfer of any asset of Company, except in the ordinary course
of business;
 
2.5(i) Amendment or termination of any contract, agreement, or license to which
Company is a party, except in the ordinary course of business;

- 4 -

--------------------------------------------------------------------------------



2.5(j) Loan by Company to any person or entity, or guaranty by Company of any
loan;
 
2.5(k) Mortgage, pledge, or other encumbrance of any asset of Company;
 
2.5(l) Waiver or release of any right or claim of Company except in the ordinary
course of business;
 
2.5(m) Commencement or notice of commencement of any civil litigation or any
governmental proceeding against or investigation of Company or its affairs; or


2.5(n) Agreement entered into by Company to do any of the things described in
the preceding clauses (a) through (n).
 
2.6  TAX RETURNS AND AUDITS
 
Within the times and in the manner prescribed by law, Company has filed all
federal, state, and local payroll, sales, use and property tax returns required
by law and has paid all such taxes, assessments, and penalties due and payable.
There are no present disputes as to taxes of any nature payable by Company. All
tax returns and reports filed by Company are true, correct and complete. All
taxes that Company is or was required to withhold, deduct or collect have been
withheld, deducted and collected and, to the extent required, have been paid to
the proper government agency or other depository.
 
2.7  REAL PROPERTY
 
The Company owns no real property. A complete list of all real property leased
to Company is provided in Section 2.7 of Schedule 2 to this agreement. Except as
otherwise disclosed in Section 2.7 of Schedule 2, the Company has a valid and
enforceable leasehold interest in all leased real property. Except as disclosed
in Section 2.7 of Schedule 2, to the knowledge of the Selling Parties, each
parcel of leased real property and any improvements thereon conforms in its
current use and occupancy to all material zoning requirements without reliance
upon a variance issued by any governmental authority or a classification of the
parcel in question as a nonconforming use.
 
2.8  HAZARDOUS MATERIALS.
 
To the knowledge of Selling Parties, (a) there are no underground storage tanks
located on the real property described in Section 1.3 of Schedule 2 in which any
hazardous material, as defined below, has been or is being stored, nor has there
been any spill, disposal, discharge or release of any hazardous material into,
upon, from or over that real property or into or upon ground or surface water on
that real property, and (b) there are no asbestos-containing materials
incorporated into the buildings or interior improvements that are part of that
real property, or into other assets of Company, nor is there any electrical
transformer, fluorescent light fixture with ballasts or other equipment
containing Polychlorinated Biphenyls (PCB’s) on that real property. As used in
this paragraph, “hazardous material” means any hazardous or toxic substance,
material or waste that is regulated by any federal authority or by any state or
local governmental authority where the substance, material or waste is located.
 

- 5 -

--------------------------------------------------------------------------------



2.9  ENVIRONMENTAL
 
Except as disclosed in Section 2.9 of Schedule 2, (i) Company is in material
compliance with all applicable federal, state or local environmental, health and
safety statutes and regulations, (ii) Company is not the subject of any pending
judicial or administrative proceeding alleging the violation of any federal,
state or local environmental, health or safety statute or regulation, (iii)
Company is not the subject of any known federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
hazardous or toxic waste, substance or constituent, or other substance into the
environment, (iv) Company has not filed any notice under any federal or state
law indicating past or present treatment, storage or disposal of hazardous
waste, or reporting a spill or release of a hazardous or toxic waste, substance
or constituent, or other substance into the environment, nor does Company have
or has it had any known problems relating to toxic or hazardous wastes, and (v)
Company does not have any known contingent liability in connection with any
release of any hazardous or toxic waste, substance or constituent, or other
substance into the environment.
 
2.10  INVENTORY
 
The inventories of raw materials and finished goods (collectively,
“Inventories”) shown on Company’s balance sheet as of January 27, 2008, included
in the Financial Statements, consist of items that are usable and salable in the
ordinary course of business by Company. The value of the Inventories has been
determined based on the most recent cost consistent with prior years. Except for
sales made in the ordinary course of business since that date, all the
Inventories are the property of Company. No items are subject to any security
interest, except for Permitted Liens or as set forth in Section 2.10 of Schedule
2.
 
2.11  OTHER TANGIBLE PERSONAL PROPERTY
 
The books and records of Company contain a complete and accurate description in
all material respects, and specify the location, of all motor vehicles,
machinery, equipment, furniture, supplies, tools, and all other tangible
personal property owned by, in the possession of, or used by Company in
connection with its business. The tangible personal property reflected in those
books and records constitutes all such tangible personal property necessary for
the conduct by Company of its business as now conducted. No personal property
used by Company in connection with its business is held under any lease,
security agreement, conditional sales contract, or other title retention or
security arrangement, or is other than in the possession and under the control
of Company except for Permitted Liens or as stated in Section 2.11 of Schedule
2. All such personal property, taken as a whole, is adequate and in a condition
sufficient to permit Company to conduct its business in substantially the same
manner as it is currently being conducted, subject to ordinary wear and tear and
routine maintenance.
 
2.12  INTELLECTUAL PROPERTY
 
A schedule of all intellectual property, including without limitation, trade
names, trademarks, service marks, copyrights, patents and trade secrets and
their registrations as applicable, if any, owned by Company or in which it has
any rights or licenses, together with a brief description of each, is provided
in Section 2.12 of Schedule 2 (“Company Intellectual
 

- 6 -

--------------------------------------------------------------------------------



Property”). Except as set forth in Schedule 2, Company is not a party to any
license, agreement or arrangement, whether as licensor, licensee or otherwise,
with respect to any intellectual property necessary for its business as now
conducted by it (including without limitation those listed in Section 2.12 of
Schedule 2). To the knowledge of Selling Parties, Company has the right and
authority to use Company Intellectual Property as currently used by it, and such
current use does not, and will not, conflict with, infringe on, or violate any
intellectual property rights of others. Each trade secret’s documentation is
current, accurate, and sufficient in detail and content to identify and explain
it, and to allow its full and proper use by Buyer without reliance on the
special knowledge or memory of others. To Selling Parties’ knowledge, Company’s
customer list has been kept confidential and only used in connection with
Company’s business.
 
2.13  TITLE TO ASSETS
 
Company has good and marketable title to all its assets and interest in assets,
whether real, personal, mixed, tangible, or intangible, which constitute all the
assets and interests in assets that are used in the business of Company. All
these assets are free and clear of mortgages, liens, pledges, charges,
encumbrances, equities, claims, easements, rights of way, covenants, conditions,
or restrictions, except for (a) statutory liens for current taxes or assessments
not yet due and payable; (b) mechanics’, carriers’, workers’, repairmen’s and
other similar liens arising or incurred in the ordinary course of business with
respect to charges not yet due and payable; and (c) such other encumbrances
which do not materially detract from or interfere with the present use of the
property subject thereto (“Permitted Liens”).
 
2.14  CUSTOMERS AND SALES
 
Correct and current lists of Company’s twenty (20) largest customers having
accounts with Company together with summaries of the sales made to each customer
during the fiscal years ending January 27, 2008 and January 28, 2007 are
included in Section 2.14 of Schedule 2. Except as indicated in Section 2.14 of
Schedule 2, to the Selling Parties’ knowledge, no customer intends to cease
doing business with Company or materially alter the amount of the business that
such customer is presently doing with Company.
 
2.15  EMPLOYMENT AGREEMENTS
 
A list of all employment agreements, severance agreements, pension, bonus,
profit-sharing, stock option, or other agreements providing for employee
remuneration or benefits to which Company is a party or is bound is included in
Section 2.15 of Schedule 2. Company is not a party to or bound by any collective
bargaining agreement. All of the agreements described in this paragraph are in
full force and effect, and neither Company, to the Selling Parties’ knowledge,
nor any other party is in default under any of these agreements. There is no
pending nor, to Selling Parties’ knowledge, threatened labor dispute, strike,
slowdown, employee grievance process or work stoppage affecting Company’s
business. There is no pending organizational activity or other labor dispute
against Company, nor is any application or petition for an election of or for
certification of a collective bargaining agent pending. Except as set forth on
Section 2.15 of Schedule 2, Company does not provide or sponsor any retirement
plan or retirement benefits for any of its current or past employees.
 

- 7 -

--------------------------------------------------------------------------------



2.16  OTHER CONTRACTS
 
Except for the agreements listed in Section 2.16 of Schedule 2, copies of which
have been furnished or made available to Buyer, Company is not a party to, nor
is its property bound by, any representative or agency agreement, any output or
requirements agreement, any indenture, mortgage, deed of trust, lease, or any
agreement requiring the performance by Company of any obligation for a period of
time extending beyond six months from the Closing Date or calling for
consideration of more than $25,000. There is no default or event that with
notice or lapse of time, or both, would constitute a default by Company or, to
the Selling Parties’ knowledge, any other party to any of these agreements.
Company has received no written notice that any party to any of these agreements
intends to cancel or terminate any of these agreements or to exercise or not
exercise any options under any of these agreements. Except as set forth in
Section 2.16 of Schedule 2, no consent or approval of any other party is
required in connection with the assignment to and assumption by Buyer of the
agreements listed in Section 2.16 of Schedule 2.
 
2.17  COMPLIANCE WITH LAWS
 
Company has complied in all respects with, and is not in violation of,
applicable federal, state, and local statutes, laws, and regulations (including,
without limitation, any applicable employment, immigration, building, zoning or
other law, ordinance, or regulation) affecting or relating to its properties,
employees, or the operation of its business. Except as set forth on Section 2.17
of Schedule 2, Company has all material licenses and permits required to operate
its business, and no governmental or third party approval is required to assign
and transfer such licenses and permits to Buyer pursuant to this Agreement.
 
2.18  LITIGATION
 
There is no suit, action, arbitration, or legal, administrative, or other
proceeding, or governmental investigation, pending or, to the knowledge of the
Selling Parties, threatened, against or affecting Company or its businesses,
assets, or financial condition, except as set forth in Section 2.18 of Schedule
2. Company is not in default with respect to any order, writ, injunction, or
decree of any federal, state, local, or foreign court, department, agency, or
instrumentality. Except as set forth in Section 2.18 of Schedule 2, Company is
not presently engaged in any legal action to recover monies due to it or damages
sustained by it.
 
2.19  AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
 
Except as set forth on Section 2.19 of Schedule 2, the consummation of the
transactions contemplated by this agreement will not result in or constitute any
of the following: (i) a default or an event that, with notice or lapse of time
or both, would be a default, breach, or violation of the certificate of
formation or operating agreement of Company or any material lease, license,
promissory note, conditional sales contract, commitment, indenture, mortgage,
deed of trust, or other agreement, instrument, or arrangement to which Member or
Company is a party or by which either of them or the property of either of them
is bound; or (ii) the creation or imposition of any lien, charge or encumbrance
on any of the properties of Company, other than Permitted Liens.
 

- 8 -

--------------------------------------------------------------------------------



2.20  AUTHORITY AND CONSENTS
 
Selling Parties have the right, limited liability company power, legal capacity,
and authority to enter into, and perform their respective obligations under this
agreement. The execution and delivery of this agreement by the Selling Parties
has been duly authorized by all necessary limited liability company action.
 
2.21  INTEREST IN CUSTOMERS, SUPPLIERS, AND COMPETITORS
 
Neither Member nor, to the Selling Parties’ knowledge, any officer or manager of
Company or any spouse or child of any of them, has any direct or indirect
ownership interest in any competitor, supplier, or customer of Company or in any
person from whom or to whom Company leases or licenses any real or personal
property, or in any other person with whom Company is doing business.
 
2.22  IDENTIFICATION AND COMPENSATION
 
A list of all officers and employees of Company stating the rates of
compensation payable to them is included in Section 2.22 of Schedule 2.
 
2.23  COMPANY DOCUMENTS
 
Selling Parties have furnished to Buyer, for its examination, a copy of
Company’s certificate of formation.
 
2.24  ACQUISITION OF SHARES FOR OWN ACCOUNT
 
The Parent Shares are being acquired for investment for Member’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof. Member does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Parent Shares.
 
2.25  DISCLOSURE OF INFORMATION
 
Selling Parties have had the opportunity to receive all of the information they
consider necessary or appropriate for deciding whether to acquire the Parent
Shares. Selling Parties have had an opportunity to ask questions and receive
answers from Buyer regarding the terms and conditions of the issuance of the
Parent Shares and the business, properties, prospects and financial condition of
Buyer and Parent. The foregoing, however, does not limit or modify the
representations and warranties of Buyer and Parent in Article 3 of this
agreement or the right of Selling Parties to rely thereon.
 
2.26 INVESTMENT EXPERIENCE
 
Selling Parties can bear the economic risk of the ownership of the Parent
Shares, and have such knowledge and experience in financial or business matters
that they are capable of evaluating the merits and risks of the acquisition of
the Parent Shares.
 

- 9 -

--------------------------------------------------------------------------------



2.27 ACCREDITED INVESTOR
 
Member has more than $5,000,000 in total assets, and Member is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D, as presently in effect.
 
2.28 RESTRICTED SECURITIES
 
Selling Parties understand that the Parent Shares will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired in a transaction not involving a public offering and that under
such laws and applicable regulations the Parent Shares may be resold without
registration under the Securities Act of 1933 (the “Act”) only in certain
limited circumstances. Selling Parties are familiar with SEC Rule 144, as
presently in effect, and understand the resale limitations imposed thereby and
by the Act.
 
2.29 FURTHER LIMITATIONS ON DISPOSITION
 
Without in any way limiting the representations set forth above, Selling Parties
shall not make any disposition of all or any portion of the Parent Shares unless
and until:
 
2.29(a) There is then in effect a Registration Statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
Registration Statement; or
 
2.29(b) (i) Selling Parties shall have notified Buyer of the proposed
disposition and shall have furnished Buyer with a detailed statement of the
circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by Buyer, Selling Parties shall have furnished Buyer with an opinion
of counsel, reasonably satisfactory to Buyer, that such disposition will not
require registration of such shares under the Act. Buyer will not require
opinions of counsel for transactions made pursuant to Rule 144.
 
2.29(c) Notwithstanding subsections (a) and (b) above, no such registration
statement or opinion of counsel shall be necessary for a transfer by Company to
Member, if Member agrees in writing to be subject to the terms of this agreement
to the same extent as if it were acquiring the Parent Shares directly pursuant
to this agreement.
 
2.30 LEGEND: The Stock Certificate may bear the following legend:
 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT."
 

- 10 -

--------------------------------------------------------------------------------



2.31 NO ADVERTISEMENT
 
Selling Parties acknowledge that the issuance of the Parent Shares has not been
accomplished by the publication of any advertisement.
 
2.32 FULL DISCLOSURE
 
None of the representations and warranties made by Member or Company in this
Agreement contains any untrue statement of a material fact, or omits any
material fact the omission of which would be misleading.
 
2.33 DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES
 
EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 2, THE SELLING PARTIES MAKE NO
REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AT LAW OR IN EQUITY IN RESPECT
OF THE SELLING PARTIES, OR ANY OF THEIR RESPECTIVE ASSETS, LIABILITIES OR
OPERATIONS, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. BUYER AND PARENT HEREBY ACKNOWLEDGE
AND AGREE THAT (A) EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN THIS ARTICLE
2 (AS QUALIFIED BY THE DISCLOSURE SCHEDULE), BUYER IS ACQUIRING THE ASSETS AND
BUSINESS OF THE COMPANY ON AN "AS IS, WHERE IS" BASIS,  AND (B) ANY CLAIMS BUYER
OR PARENT MAY HAVE FOR BREACH OF REPRESENTATION OR WARRANTY MUST BE BASED SOLELY
ON THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 2 (AS QUALIFIED
BY THE DISCLOSURE SCHEDULE).
 
ARTICLE 3
BUYER’S AND PARENT’S REPRESENTATIONS AND WARRANTIES
 
Buyer and Parent, jointly and severally, represent and warrant that:
 
3.1  ORGANIZATION, STANDING AND QUALIFICATION OF BUYER AND PARENT
 
Buyer and Parent are each corporations duly organized, validly existing, and in
good standing under the laws of the State of Delaware and have all necessary
powers to own their properties and to operate their businesses as now owned and
operated by them. Buyer is duly qualified to transact business and is in good
standing in Washington and in each other jurisdiction in which the nature of
Buyer’s business or of its properties makes such qualification necessary.
 
3.2 BUYER AND BUYER’S NET WORTH
 
Parent is the sole stockholder of Buyer. Buyer has a tangible net worth
(exclusive of goodwill) greater than $6,000,000.
 

- 11 -

--------------------------------------------------------------------------------



3.3 SEC FILINGS; FINANCIAL STATEMENTS
 
3.3(a) Parent has filed all forms, reports and documents required to be filed by
it with the Securities and Exchange Commission (the “SEC”) from February 13,
2007 through the date of this agreement (collectively, the “Parent SEC
Reports”). As of the respective dates they were filed (and if amended or
superseded by a filing before the date of this agreement, then on the date of
such filing), (i) the Parent SEC Reports complied in all material respects with
the requirements of the Act or the Securities Exchange Act of 1934, as the case
may be, and (ii) none of the Parent SEC Reports contained any untrue statement
of a material fact or omitted or state a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
3.3(b) Each of the consolidated financial statements (including, in each case,
any notes thereto) contained in the Parent SEC Reports was prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position of Parent and its consolidated subsidiaries
as at the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to have a material adverse
effect).
 
3.3(c) Since the date of the most recent filing of Form 8-K with the SEC by
Parent, there has not occurred any event that (singly or together with other
such events) would reasonably be expected to have a material adverse effect on
the Buyer or Parent.
 
3.4 TAX RETURNS AND AUDITS
 
Within the times and in the manner prescribed by law, Buyer and Parent each have
filed all federal, state, and local tax returns required by law and have paid
all taxes, assessments, and penalties due and payable, including without
limitation all sales taxes. There are no present disputes as to taxes of any
nature payable by Buyer or Parent.
 
3.5 COMPLIANCE WITH LAWS
 
Buyer and Parent each have complied with and are not in violation of applicable
federal, state, or local statutes, laws, and regulations (including, without
limitation, any applicable employment, immigration, building, zoning, or other
law, ordinance, or regulation) affecting or relating to their properties,
employees, or the operation of its business.
 
3.6 LITIGATION
 
There is no material suit, action, arbitration, or legal, administrative, or
other proceeding, or governmental investigation, pending or threatened, to the
best knowledge of Buyer or Parent, against or affecting Buyer or Parent or
either of their businesses, assets, or financial condition. Neither Buyer nor
Parent is in default with respect to any order, writ, injunction, or decree of
any
 

- 12 -

--------------------------------------------------------------------------------



federal, state, local, or foreign court, department, agency, or instrumentality.
Buyer is not presently engaged in any legal action to recover monies due to it
or damages sustained by it.
 
3.7 AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
 
The consummation of the transactions contemplated by this agreement will not
result in or constitute any of the following: (i) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of the certificate of incorporation or bylaws of Buyer or Parent or any lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
Buyer or Parent is a party or by either of them or their property is bound; or
(ii) the creation or imposition of any lien, charge, or encumbrance on any of
the properties of Buyer or Parent.
 
3.8 AUTHORITY AND CONSENTS
 
Buyer and Parent each have the right, power, legal capacity, and authority to
enter into, and perform their obligations under, this agreement, and no
approvals or consents of any persons are necessary in connection with it. The
execution and delivery of this agreement by Buyer and Parent and the performance
by them of their respective obligations under this agreement have been duly
authorized by all necessary corporate action of Buyer and Parent.
 
3.9 FULL DISCLOSURE
 
None of the representations and warranties made by Buyer and/or Parent in this
Agreement contains any untrue statement of a material fact, or omits any
material fact the omission of which would be misleading.
 
ARTICLE 4
OBLIGATIONS OF THE PARTIES AFTER CLOSING
 
4.1 INDEMNIFICATION
 
4.1(a) Selling Parties shall, jointly and severally, indemnify, defend, and hold
Buyer harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages (including actual
compensatory damages for the diminished value of the business acquired pursuant
to this Agreement), recoveries, and deficiencies, including without limitation,
interest, penalties, and reasonable attorneys’ fees but excluding any
consequential, punitive, special, incidental, indirect or exemplary damages
(collectively, “Damages”), incurred or suffered by Buyer that arise from, result
from, or relate to any (i) breach of, or failure by Selling Parties to perform,
any of their representations, warranties, covenants, or agreements in this
agreement or (ii) any contract, debt, liability, or obligation of Company (other
than performance of obligations under the Assumed Contracts as described on
Schedule 1.3).
 
4.1(b) Buyer and Parent shall, jointly and severally, indemnify, defend, and
hold Selling Parties harmless against and in respect of any and all Damages
incurred or suffered by any Selling Party that arise from, result from, or
relate to (i) any breach of, or failure by Buyer or Parent to perform, any of
their representations, warranties, covenants, or agreements in this
 

- 13 -

--------------------------------------------------------------------------------



agreement, (ii) any matter in any way related to or arising out of the ownership
and/or use of the Acquired Assets or satisfaction and performance of the Assumed
Contracts after the Closing Date, or (iii) failure to have as of the Closing the
lessor’s consent to assignment and assumption of the lease for the location at
1100 Wilson Boulevard, Arlington, Virginia.
 
4.1(c) A party that desires to assert a claim for indemnity (an “Indemnified
Party”) shall provide prompt written notice to each party from whom it seeks
indemnification (an “Indemnifying Party”) of the existence of any claim, demand,
suit, proceeding or other matter (an “Action”) which the Indemnified Party
believes may give rise to a claim for indemnification under this Section 4.1.
Thereafter, the Indemnified Party shall furnish to the Indemnifying Party, in
reasonable detail, such information as it may have with respect to such Action
or other event, including copies of any summons, complaint or other pleading
which may have been served upon any Indemnified Party or any written Action,
invoice, billing or other document evidencing or asserting the same. Provided
the Indemnifying Party, within ten (10) business days after receipt of such
written notice from the Indemnified Party, shall acknowledge in writing to the
Indemnified Party assumption of full responsibility for defense and
indemnification with respect to such Action (subject to the terms of this
Agreement), the Indemnifying Party shall have the right to assume defense of
such Action through counsel selected by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party, at the Indemnifying Party’s expense, and
to contest such Action, and the Indemnifying Party shall not be liable to the
Indemnified Party for legal fees or other expenses subsequently incurred by the
Indemnified Party in defense of such Action. Upon such assumption of defense by
the Indemnifying Party, the Indemnified Party shall reasonably cooperate with
the Indemnifying Party in the Indemnifying Party’s conduct of such defense to
the extent reasonably requested by the Indemnifying Party and the Indemnified
Party shall not settle or compromise the same. Without the prior written consent
of the Indemnified Party, which consent shall not be unreasonably withheld, the
Indemnifying Party shall not be entitled to settle any Action, the defense of
which has been assumed by the Indemnifying Party, if such settlement (i) could
reasonably be expected to have a material adverse effect or impose any material
condition or limitation on the business, operations or condition (financial or
otherwise) on the business of the Indemnified Party, or (ii) involves a criminal
matter. Notwithstanding the foregoing, the Indemnified Party may, by notice to
the Indemnifying Party, assume the exclusive right to defend, compromise or
settle any Action if the Indemnifying Party is a Person against whom the claim
is made and the Indemnified Party determines in good faith that joint
representation would be inappropriate. If the Indemnified Party assumes the
defense of any Action as provided above: (i) the Indemnified Party will
diligently defend the Action, with counsel reasonably satisfactory to the
Indemnifying Party and shall not settle such Action without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld; (ii) the Indemnifying Party may participate in the defense of the
Action, at the Indemnifying Party’s own cost and expense; and (iii) the
Indemnified Party and the Indemnifying Party will keep each other fully informed
of the status of the Action, will cooperate with each other with respect to the
defense of the Action, and will attempt to preserve in full any attorney-client
privilege and work-product privileges.
 
4.1(d) Notwithstanding any other provisions of this agreement, the following
limitations to the parties’ indemnification obligations shall apply:
 

- 14 -

--------------------------------------------------------------------------------



(i) Selling Parties shall be obligated to indemnify Buyer only when the
aggregate of all Damages suffered or incurred by Buyer as to which a right of
indemnification is provided under this Section 4.1 exceeds Twenty-Five Thousand
Dollars ($25,000) (the “Basket Amount”). After the aggregate of all Damages
suffered or incurred by Buyer exceeds the Basket Amount, Selling Parties shall
be obligated to indemnify Buyer for all such Damages exceeding the Basket
Amount. In no event shall the aggregate liability of Selling Parties under this
Section 4.1 exceed Four Hundred Fifty Thousand Dollars ($450,000) (the “Cap
Amount”). Notwithstanding the above, the Basket Amount shall not apply to limit
any Damages that result from or arise out of (A) a breach of any of the
representations and warranties contained in Sections 2.1, 2.2, 2.6, 2.9, or
2.20, or (B) Selling Parties’ failure to fully pay or satisfy a debt, liability
or obligation of Company, other than an Assumed Contract.
 
(ii) Buyer and Parent shall be obligated to indemnify Selling Parties only when
the aggregate of all Damages suffered or incurred by Selling Parties as to which
a right of indemnification is provided under this Section 4.1 exceeds the Basket
Amount. After the aggregate of all Damages suffered or incurred by Selling
Parties exceeds the Basket Amount, Buyer and Parent shall be obligated to
indemnify Selling Parties for all such Damages exceeding the Basket Amount. In
no event shall the aggregate liability of Buyer and Parent under this Section
4.1 exceed the Cap Amount. Notwithstanding the above, the Basket Amount shall
not apply to limit any Damages that result from or arise out of (A) a breach of
any of the representations and warranties contained in Sections 3.1, 3.2, 3.4,
3.5, or 3.8, or (B) Buyer’s failure to satisfy its obligations under any Assumed
Contract. The Basket Amount and the Cap Amount shall not apply to limit any
Damages that result from or arise out of the circumstances described in clause
4.1(b)(iii).
 
(iii) Damages shall be calculated net of any insurance recovery actually
received prior to indemnification hereunder by the Indemnified Party seeking
indemnification for the Damages. In the event, subsequent to payment of an
indemnification claim hereunder, the Indemnified Party actually realizes or
receives any insurance recovery applicable to the matter for which an
indemnification payment was made, the Indemnified Party shall immediately
reimburse and refund to the Indemnifying Party the amount of the applicable
prior indemnification payment.
 
(iv) No claim (whether such claim sounds in tort, contract, statute or
otherwise) may be made after the date of this Agreement by any party against
another party based on any claimed breach of any representation or warranty,
covenant or agreement contained in, or otherwise based upon, relating to or
arising out of, this Agreement or the transactions contemplated hereby (or any
of the agreements to be executed and delivered by any party hereto), except to
the extent and in the manner provided in this Section 4.1, which shall
constitute the sole and exclusive remedy of all the parties hereto and all
persons who may claim any rights through such parties for any such claim. In
addition, no claim may be made by any party against another party based on any
alleged breach or inaccuracy of a representation or warranty of the other party
unless such claim is asserted within the survival period applicable to such
representation and warranty as set forth in Section 4.2, and in the manner
provided in this Section 4.1.
 

- 15 -

--------------------------------------------------------------------------------



4.2  SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
 
All representations, warranties, covenants, and agreements of the parties
contained in this agreement shall survive the Closing as follows: (a) the
representations and warranties in Sections 2.20 (Authority and Consents) and 3.8
(Authority and Consents) shall survive indefinitely; (b) the representations and
warranties in Sections 2.2 (Ownership of Company), 2.6 (Tax Returns and Audits),
2.8 (Environmental), 3.1 (Organization, etc.), and 3.4 (Tax Returns and Audits)
shall survive the Closing until the expiration of the applicable statute of
limitations; (c) all other representations and warranties shall survive until
twelve (12) months after the Closing Date; (d) the obligations in Section 4.3
(Confidential Information) shall survive until thirty-six (36) months after the
Closing Date; (e) the indemnification obligation described in clause 4.1(b)(iii)
shall survive until twenty-four (24) months after the Closing; and (f) all other
covenants and agreements of the parties shall survive indefinitely.
Notwithstanding the foregoing, a claim made under this Agreement shall survive
until resolution if it is made before expiration of the applicable survival
period.
 
4.3  CONFIDENTIAL INFORMATION
 
The Selling Parties shall not divulge, communicate, use to the detriment of
Buyer or for the benefit of any other person or persons, or misuse in any way,
any confidential information or trade secret of Company, including without
limitation personnel information, know-how, customer lists or other technical
data other than information or a trade secret constituting an Excluded Asset
(“Confidential Information”). Any information or data Selling Parties have
acquired on any of these matters or items was received in confidence and as
fiduciaries of Company. This Section 4.3 does not apply to that part of the
Confidential Information that the Selling Parties can demonstrate (a) was, is or
becomes generally available to the public other than as a result of a breach of
this Section 4.3; or (b) was, is or becomes available to a third party on a
nonconfidential basis from a party not bound by a confidentiality agreement or
any legal, fiduciary or other obligation restricting disclosure.
 
4.4  COMPANY NOT TO USE NAMES
 
Immediately after the Closing, Selling Parties shall not use or employ in any
manner directly or indirectly the trade names “High Noon”, “High Noon Fresh &
Ready,” “High Noon Always,” or any other names containing the same or similar
terms alone or in combination with any other words.
 
4.5  SECURITIES MATTERS
 
Parent agrees to use best efforts to satisfy the current public information
requirements of Rule 144(c)(1) under the Act for so long as such requirements
apply to a sale by the Selling Parties of the Parent Shares. Parent further
agrees to reasonably cooperate with the Selling Parties in removing legends from
the Stock Certificate representing the Parent Shares in connection with a sale
under Rule 144 under the Act, including the provision of a legal opinion to the
transfer agent in such form as the transfer agent may require (to the extent
that legal counsel to Parent can reasonably provide such a legal opinion).
 

- 16 -

--------------------------------------------------------------------------------



ARTICLE 5
THE CLOSING
 
5.1  TIME AND PLACE
 
The transfer of the Acquired Assets by Company to Buyer (the “Closing”) shall
occur on the date of this agreement, and shall be effective as of 11:59 p.m. on
that date. The Closing shall occur at the offices of Organic To Go, Inc., 3317
3rd Avenue S, Suite A, Seattle, Washington, unless the parties otherwise agree
in writing. That date, or if the Closing is advanced or postponed under this
paragraph, then the date to which it is advanced or postponed, is called the
“Closing Date”.
 
5.2  SELLING PARTIES' OBLIGATIONS AT CLOSING
 
At the Closing, Selling Parties shall deliver or cause to be delivered to Buyer.
 
5.2(a) A Bill of Sale with respect to the Acquired Assets.
 
5.2(b) An Assignment and Assumption of Lease signed by Company with respect to
1311 F Street, N.W., Washington, D.C. 20004.
 
5.2(c) An Assignment and Assumption of Lease signed by Company with respect to
1200 19th Street, N.W., Washington, D.C. 20036.
 
5.2(d) An Assignment and Assumption of Lease signed by Company with respect to
927 15th Street, N.W., Washington, D.C. 20005, and an Amendment to Lease for
that location in a form satisfactory to Buyer and signed by Company and the
landlord.
 
5.2(e) An Assignment and Assumption of and First Amendment to Retail Lease
signed by Company, with respect to 1100 Wilson Blvd., Arlington, VA 22209.
 
5.2(f) A License Agreement with respect to (i) recipes used by Company and (ii)
the Caterease software, in a form acceptable to Selling Parties and Buyer and
signed by Company (the “License Agreement”).
 
5.2(g) An Assignment of Names and Marks with respect to the trademarks and trade
names listed in Section 2.12 of Schedule 2.
 
5.2(h) An Assignment and Assumption for the Corporate Food Services Agreement
described in Section 2.16 of Schedule 2 (the “Corporate Food Services
Assignment”).
 
5.2(i) Instruments of assignment and transfer of all other Acquired Assets (if
any).
 
Simultaneously with the consummation of the transfer, Company, through its
officers, agents, and employees, will put Buyer into full possession and
enjoyment of all properties and assets to be conveyed and transferred by this
agreement.
 

- 17 -

--------------------------------------------------------------------------------



Selling Parties, at any time after the Closing Date, shall execute, acknowledge,
and deliver any further deeds, assignments, conveyances, and other assurances,
documents, and instruments of transfer reasonably requested by Buyer, and will
take any other action consistent with the terms of this agreement that may
reasonably be requested by Buyer for the purpose of assigning, transferring,
granting, conveying, and confirming to Buyer, or reducing to possession, any or
all property to be conveyed and transferred by this agreement. If requested by
Buyer, Company shall prosecute or otherwise enforce in its own name for the
benefit of Buyer any claims, rights, or benefits that are transferred to Buyer
by this agreement and that require prosecution or enforcement in Company's name.
Any prosecution or enforcement of claims, rights, or benefits under this
paragraph shall be solely at Buyer's expense, unless the prosecution or
enforcement is made necessary by a breach of this agreement by the Selling
Parties, or any of them.
 
Buyer, at any time after the Closing Date, shall execute, acknowledge, and
deliver any further assurances, documents, and instruments reasonably requested
by Selling Parties, and will take any other action consistent with the terms of
this agreement that may reasonably be requested by Selling Parties, for the
purpose of confirming to Company, or reducing to Company’s possession, any or
all of the Excluded Assets.
 
5.3  BUYER'S OBLIGATIONS AT CLOSING
 
At the Closing, Buyer shall deliver the following instruments and documents:
 
5.3(a) Wire transfer to an account designated in writing by Company of
immediately available funds in the aggregate amount of $3,500,000 plus the sum
of: (a) the Purchase Price Credits, (b) the Closing Inventory Payment, and (c)
the Supply Cost.
 
5.3(b) An Assignment and Assumption of Lease signed by Buyer with respect to
1311 F Street, N.W., Washington, D.C. 20004.
 
5.3(c) An Assignment and Assumption of Lease signed by Buyer with respect to
1200 19th Street, N.W., Washington, D.C. 20036.
 
5.3(d) An Assignment and Assumption of Lease signed by Buyer with respect to 927
15th Street, N.W., Washington, D.C. 20005.
 
5.3(e) An Assignment and Assumption of and First Amendment to Retail Lease
signed by Buyer, with respect to 1100 Wilson Blvd., Arlington, VA 22209.
 
5.3(f) The License Agreement, signed by Buyer.
 
5.3(g) The Corporate Food Services Assignment, signed by Buyer.
 
5.3(h) A certificate signed by an officer of Buyer confirming that Buyer is not
aware of any breach of a representation of warranty by any Selling Party.
 
The Stock Certificate for the Parent Shares shall be delivered within five (5)
days after the Closing.
 

- 18 -

--------------------------------------------------------------------------------



5.4  EMPLOYMENT
 
5.4(a) Buyer is not obligated to hire any Company employee, but intends to
initially employ all Company employees. Buyer’s expressed intention to extend
offers of employment shall not obligate Buyer to establish any employment
relationship after the Closing, nor shall it govern the terms and conditions of
any employment relationship which is established after the Closing. Any
employment offered by Buyer shall be “at will,” terminable by Buyer or the
employee at any time for any reason.
 
5.4(b)  Effective immediately before the Closing, Company has terminated the
employment of all of its employees. For a period of two (2) years following the
Closing Date, neither Company nor Member shall solicit the employment or
continued employment of any person employed by Company immediately before the
Closing, provided that this sentence does not prohibit (A) soliciting employment
by placement of general advertisements or postings for employees in newspapers
or other means of general circulation, or (B) soliciting employment of persons
who are not employed by Buyer within five (5) days after the Closing Date or who
are employed by Buyer after the Closing Date but whose employment relationship
with Buyer is subsequently terminated for any reason. Company shall be
responsible for (i) the payment of all wages and other remuneration due to
Company’s employees with respect to their services as employees of Seller
through the close of business on the Closing Date, including pro rata bonus
payments and all vacation pay earned before the Closing Date, (ii) any
termination or severance payments pursuant to Company policy or applicable law,
and the provision of health plan continuation coverage in accordance with the
requirements of COBRA, and (iii) all claims made or incurred by Company
employees and their beneficiaries under the plans listed in Section 2.15 of
Schedule 2. All Company employees who are participants in Company’s retirement
plans shall retain their accrued, vested benefits under those plans, and Company
shall retain sole liability for the payment of such benefits in accordance with
the terms of those plans.
 
ARTICLE 6
MISCELLANEOUS
 
6.1  PUBLICITY
 
All notices to third parties and all other publicity concerning the transactions
contemplated by this agreement shall be jointly planned and coordinated by and
between Buyer and Selling Parties, except as required by applicable law. None of
the parties shall act unilaterally in this regard without the prior written
approval of the others; this approval shall not be unreasonably withheld.
 
6.2  EXPENSES
 
Except as specifically provided herein, each of the parties shall pay all costs
and expenses incurred or to be incurred by it in negotiating and preparing this
agreement and in closing and carrying out the transactions contemplated by this
agreement, including without limitation any fees of counsel, brokers or finders
for such party.
 

- 19 -

--------------------------------------------------------------------------------



6.3  INTERPRETATION AND EFFECT OF HEADINGS
 
This agreement shall be construed as if drafted jointly by all the parties. The
subject headings of the paragraphs and subparagraphs of this agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.
 
6.4  ENTIRE AGREEMENT; MODIFICATION; WAIVER
 
This agreement (along with the Disclosure Schedules, exhibits and other
documents delivered pursuant to this Agreement) constitutes the entire agreement
among the parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties with respect to such subject matter. No
supplement, modification, or amendment of this agreement shall be binding unless
executed in writing by all the parties. No waiver of any of the provisions of
this agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver.
 
6.5  COUNTERPARTS
 
This agreement may be executed in multiple counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one
agreement. The signatures of all of the parties need not appear on the same
counterpart, and delivery of an executed counterpart signature page by U.S.
mail, overnight courier, facsimile, or email is as effective as executing and
delivering this agreement in the presence of the other parties to this
agreement.
 
6.6  PARTIES IN INTEREST
 
Nothing in this agreement, whether express or implied, is intended to confer any
rights or remedies under or by any reason of this agreement on any persons other
than the parties to it and their respective successors and assigns, nor is
anything in this agreement intended to relieve or discharge the obligation or
liability of any third persons to any party to this agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any party to this agreement.
 
6.7  ASSIGNMENT
 
This agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their successors and permitted assigns, but shall not be
assignable by any party without the prior written consent of the other parties.
 
6.8  ARBITRATION
 
Any dispute, claim or controversy arising out of or relating to this agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in Washington, D.C. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the arbitration award may be
entered in any
 

- 20 -

--------------------------------------------------------------------------------



court having jurisdiction. This clause shall not preclude the parties from
seeking provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.
 
6.9  RECOVERY OF LITIGATION COSTS
 
If any legal action, arbitration or other proceeding is brought for the
enforcement of this agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
 
6.10  NOTICES
 
All notices, requests, demands, and other communications under this agreement
shall be in writing and shall be deemed to have been duly given on the date of
service if served personally on the party to whom notice is to be given, or if
mailed to the party to whom notice is to be given, five (5) days after being
sent by first class mail, registered or certified, postage prepaid, or if sent
by overnight courier service, one (1) business day after being sent, in each
case properly addressed as follows:
 
To Selling Parties at:
Ms. Barbara Parasco
Chief Executive Officer
Balducci’s
10411 Motor City Drive
Bethesda, MD 20817
   
with a copies to:
 
Mr. Theodore Young
Managing Director - Merchant Banking
Bear Stearns & Co. Inc.
383 Madison Avenue - 40th Floor
New York, NY 10179
     
Paul M. Mahoney, Jr., Esq.
Edwards Angell Palmer & Dodge LLP
2800 Financial Plaza
Providence, RI 02903
   
To Buyer at:
 
Mr. Jason Brown
Chief Executive Officer
Organic To Go, Inc.
3317 3rd Ave. S, Suite A
Seattle, WA 98134 
   
with a copy to:
 
Edward J. Willig, Esq.
Carr, McClellan, Ingersoll, Thompson & Horn, Professional Law Corporation
216 Park Road
Burlingame, CA 94010

 
 
- 21 -

--------------------------------------------------------------------------------


 
Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.
 
6.11  GOVERNING LAW
 
This agreement shall be construed in accordance with, and governed by, the laws
of the State of Delaware.
 
6.12  SEVERABILITY
 
If any provision of this agreement is held invalid or unenforceable by any court
of final jurisdiction, it is the intent of the parties that all other provisions
of this agreement be construed to remain fully valid, enforceable, and binding
on the parties.
 


 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

- 22 -

--------------------------------------------------------------------------------



[Signature page to Asset Purchase Agreement]
 
IN WITNESS WHEREOF, the parties to this agreement have duly executed it as of
the day and year first above written.
 


ORGANIC TO GO, INC.
a Delaware corporation
 
 
By: __________________________________
Name: _______________________________
Title: ________________________________
 
 
ORGANIC TO GO FOOD CORPORATION
a Delaware corporation
 
 
By: __________________________________
Name: _______________________________
Title: ________________________________
HIGH NOON HOLDINGS, LLC
a Delaware limited liability company
 
 
By: ___________________________________
Name: _________________________________
Title: __________________________________
 
 
BALDUCCI’S, LLC
a Delaware limited liability company
 
 
By: ___________________________________
Name: _________________________________
Title: __________________________________
 




- 23 -

--------------------------------------------------------------------------------



LIST OF SCHEDULES


Schedule
 
Description
1
 
1.2
 
Assets of Company
 
Purchase Price Credits
 
1.3
 
Assumed Liabilities
 
1.4
 
Prorations of Certain Invoices
 
2
 
Disclosure Schedule
 
2.5
 
Absence of Specified Changes
 
2.6
 
Tax Returns and Audits
 
2.7
 
2.9
 
2.10
 
Leased Real Property
 
Environmental
 
Inventory
 
2.11
 
Other Tangible Personal Property
 
2.12
 
2.14
 
Intellectual Property
 
Top 20 Customers
 
2.15
 
2.16
 
2.17
 
Employment Agreements
 
Other Contracts
 
Compliance with Laws
 
2.18
 
2.19
 
2.22
 
Litigation
 
No Breach or Violation
 
Officers and Employees
 

 
 
- 24 -

--------------------------------------------------------------------------------




ARTICLE 1 PURCHASE AND SALE OF ASSETS
1
1.1
SALE AND TRANSFER OF ASSETS
1
1.2
CONSIDERATION FROM BUYER AT CLOSING
1
1.3
ASSUMPTION OF LIABILITIES
2
1.4
INVENTORY ADJUSTMENT, PRORATIONS AND DEPOSITS
2
1.5
ALLOCATION OF PURCHASE PRICE
3
1.6
TAXES
3
ARTICLE 2 SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES
3
2.1
ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY
3
2.2
OWNERSHIP OF COMPANY
3
2.3
SUBSIDIARIES
4
2.4
FINANCIAL STATEMENTS
4
2.5
ABSENCE OF SPECIFIED CHANGES
4
2.6
TAX RETURNS AND AUDITS
5
2.7
REAL PROPERTY
5
2.8
HAZARDOUS MATERIALS.
5
2.9
ENVIRONMENTAL
6
2.10
INVENTORY
6
2.11
OTHER TANGIBLE PERSONAL PROPERTY
6
2.12
INTELLECTUAL PROPERTY
6
2.13
TITLE TO ASSETS
7
2.14
CUSTOMERS AND SALES
7
2.15
EMPLOYMENT AGREEMENTS
7
2.16
OTHER CONTRACTS
8
2.17
COMPLIANCE WITH LAWS
8
2.18
LITIGATION
8
2.19
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
8
2.20
AUTHORITY AND CONSENTS
9

 
 
- i -

--------------------------------------------------------------------------------


 
 
2.21
INTEREST IN CUSTOMERS, SUPPLIERS, AND COMPETITORS
9
2.22
IDENTIFICATION AND COMPENSATION
9
2.23
COMPANY DOCUMENTS
9
2.24
ACQUISITION OF SHARES FOR OWN ACCOUNT
9
2.25
DISCLOSURE OF INFORMATION
9
2.26
INVESTMENT EXPERIENCE
9
2.27
ACCREDITED INVESTOR
10
2.28
RESTRICTED SECURITIES
10
2.29
FURTHER LIMITATIONS ON DISPOSITION
10
2.30
LEGEND: The Stock Certificate may bear the following legend:
10
2.31
NO ADVERTISEMENT
11
2.32
FULL DISCLOSURE
11
2.33
DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES
11
ARTICLE 3 BUYER’S AND PARENT’S REPRESENTATIONS AND WARRANTIES
11
3.1
ORGANIZATION, STANDING AND QUALIFICATION OF BUYER AND PARENT
11
3.2
BUYER AND BUYER’S NET WORTH
11
3.3
SEC FILINGS; FINANCIAL STATEMENTS
12
3.4
TAX RETURNS AND AUDITS
12
3.5
COMPLIANCE WITH LAWS
12
3.6
LITIGATION
12
3.7
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
13
3.8
AUTHORITY AND CONSENTS
13
3.9
FULL DISCLOSURE
13
ARTICLE 4 OBLIGATIONS OF THE PARTIES AFTER CLOSING
13
4.1
INDEMNIFICATION
13
4.2
SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
16
4.3
CONFIDENTIAL INFORMATION
16
4.4
COMPANY NOT TO USE NAMES
16
4.5
SECURITIES MATTERS
16
ARTICLE 5 THE CLOSING
17
5.1
TIME AND PLACE
17
5.2
SELLING PARTIES' OBLIGATIONS AT CLOSING
17

 
- ii -

--------------------------------------------------------------------------------


 
5.3
BUYER'S OBLIGATIONS AT CLOSING
18
5.4
EMPLOYMENT
19
ARTICLE 6 MISCELLANEOUS
19
6.1
PUBLICITY
19
6.2
EXPENSES
19
6.3
INTERPRETATION AND EFFECT OF HEADINGS
20
6.4
ENTIRE AGREEMENT; MODIFICATION; WAIVER
20
6.5
COUNTERPARTS
20
6.6
PARTIES IN INTEREST
20
6.7
ASSIGNMENT
20
6.8
ARBITRATION
20
6.9
RECOVERY OF LITIGATION COSTS
21
6.10
NOTICES
21
6.11
GOVERNING LAW
22
6.12
SEVERABILITY
22

 
 
- iii -

--------------------------------------------------------------------------------